Title: From George Washington to Robert R. Livingston, 29 March 1783
From: Washington, George
To: Livingston, Robert R.


                        
                            Dear Sir,
                            Head Qrs 29th March 1783.
                        
                        Your obliging letter of the 24th was delivered me the day before yesterday, & accompanied the acct of
                            a general Peace having been concluded in Europe on the 20th of Jany last. most sincerely do I accept your congratulations
                            on this happy event, which has already diffused a general joy through every class of People; & to none more than
                            to the Army. It now will be our own fault if we do not enjoy that happiness which we have flattered ourselves this event
                            would bring. To see such measures taken as will effect this is all that remains for me to wish—I shall then enjoy in the
                            bosom of my family a felicity that will amply repay every care.
                        In a letter received by the Cutter from the Marqs De la Fayette dated Cadiz Feby 5th is this passage.
                        "Independent of my Public letter to Mr Livingston there is a private one which he will also
                            communicate—amongst the many favors I have received I would take it as the most flattering circumstance in my life to be
                            sent to England with the ratification of the American Treaty—You know it is but a honorary Commission that require the
                            attendence of a few Weeks and if any sedentary Minister is sent I should have the pleasure of introducing him—this My dear
                            General is entirely confidential."
                        From hence I presume it is necessary for Congress to ratifie the Treaty of Peace entered into by their
                            Commissioners at Paris to give it the solemnity which is essential to such a Work—and that the Marquis wishes for the
                            honor of putting the last hand to this business, by being the bearer of the ratification.
                        How far it is consistent with our national honor—how far motives of policy in the present case make for or
                            against sending a foreigner with it—or how far such a measure might disappoint the expectation of others, I pretend not to
                            determine. but if there is no impropriety, or injustice in it, I should hope that Congress would feel a pleasure in
                            gratifying the wishes of a Man who has been such a zealous labourer in the cause of this Country. Whether the above
                            paragraph was only meant to bring me acquainted with what he had done, or that I might second his views I know not,
                            & therefore notwithstanding the injunction I have offered these Sentiments.
                        Your Letters for Governor Clinton were forwarded by Express immediately on receipt of them. With great esteem
                            & regard I have the honor to be Dr Sir Yr Most Obt & Most Hble Servant
                        
                            Go: Washington
                        
                    